HEDRICK, Judge.
Defendant assigns as error the court’s denial of his motion to suppress the evidence obtained as a result of a search of the Ford U-Haul truck. The court conducted a voir dire hearing in the absence of the jury regarding all of the circumstances concerning the search of the vehicle and after hearing testimony from Rayburn Brown, Jeffrey Davis, and Deputy Sheriff Pennington of Wayne County (defendant offered no evidence) the court made detailed findings of fact and concluded that the officers had probable cause to stop and search the vehicle. Such findings, when supported by competent, evidence, are binding on appellate courts. State v. Pike, 273 N.C. 102, 159 S.E. 2d 334 (1968). There was plenary competent evidence to support the trial judge’s findings of fact, which support his conclusion. Moreover, uncontradicted evidence adduced on voir dire disclosed that the search was made after permission had been given by the defendant. One’s consent to a search made by officers of the law dispenses with the necessity of a search warrant and that person may not thereafter contend' that the lawfully obtained fruits of that search were not properly admitted into evidence. State v. Grant, 279 N.C. 337, 182 S.E. 2d 400 (1971) ; State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28 (1970) ; State v. Blackburn, 6 N.C. App. 510, 170 S.E. 2d 501 (1969). The failure of the trial judge to make findings as to whether permission was given for the search, in the absence of conflicting evidence, is not fatal. State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971); State v. Basden, 8 N.C. App. 401, 174 S.E. 2d 613 (1970).
*748There was plenary competent evidence to require submission of this case to the jury and the defendant’s motion for judgment as of nonsuit was properly denied.
Defendant assigns as error the court’s allowing into evidence, over his objection, in-custody statements made by defendant to Deputy Sheriff Davis. When the State offered as substantive evidence in-custody statements allegedly made by the defendant to Deputy Sheriff Davis, defense counsel objected, stating: “[T]he defendant was in custody. He knew at the time he wanted an attorney.” The trial judge overruled the objection without conducting a voir dire hearing and the witness was allowed to testify that the defendant told him that “he would talk to me now but he would wait and let the Court appoint him a lawyer.” The witness then related that defendant told him that on 12 March 1972 he was helping his brother-in-law, Acie West, move to Virginia, stopped the U-Haul truck near the Johnson home, “went into the back door, broke the window in the door, opened the door and went in ... . [T]hey got the avocado refrigerator, a portable television and a color television.” After leaving the Johnson house they went to the home of defendant’s sister to eat, then went to Camp Trailee “where they opened the back window or sash door that covers the window, went in the window and got a white refrigerator located in the building there, loaded it and went back to West’s house. ...” Deputy Sheriff Davis testified that defendant told him “they were going to try to sell the items that they got from Mr. Johnson’s home and Camp Trailee.”
We are of the opinion and so'hold that while inculpatory in-custody statements attributed to a defendant are admissible over objection for the purpose of contradicting and impeaching his testimony before the jury, State v. Bryant, 280 N.C. 551, 187 S.E. 2d 111. (1972), such statements when offered by the State as substantive evidence and objected to by defendant are not admissible until after a voir dire hearing in the absence of the jury; the court, based upon sufficient evidence, makes factual findings that such statements were voluntarily and under standingly made by the defendant after' he had been fully advised as to his constitutional rights. State v. Catrett, 276 N.C. 86, 171 S.E. 2d 398 (1970). Since these requirements were not met in the conduct of the instant trial, prejudicial error is made to appear.
We do not pass upon appellant’s remaining assignments of error since the questions posed thereby may not arise upon *749a second trial. For the error noted above, defendant is entitled to a
New trial.
Judges Vaughn and Graham concur.